Dismissed and Memorandum Opinion filed December 13, 2007







Dismissed
and Memorandum Opinion filed December 13, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00746-CV
____________
 
CONCORD DEL RIO/OST, LTD., Appellant
 
V.
 
TOYSHA ARMSTRONG, Appellee
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 2005-17513
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 14, 2007.  On November 29, 2007,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 13, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.